            Case 7:20-cr-00170-KMK Document 45 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


               -v-                                            20 CR 00170 (KMK)

MARC FIGUEROA,


Karas, J.

                  ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                            A U.S. MAGISTRATE JUDGE

        On March 2, 2020, United States Magistrate Judge Lisa Margaret Smith presided over the
plea allocution in the above captioned matter and reported and recommended that the named
defendant's plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges defendant guilty of the offense(s) to which the guilty plea was offered. The Clerk is
directed to enter the plea.


                                               SO ORDERED:

                                                    vf- lt/f-~
                                               Kenneth M. Karas, U.S.D.J.

Dated: May / 8 , 2020
       White Plains, NY
